DETAILED ACTION
Response to Amendment
The following is in response to the applicants’ submission (e.g. amendment, remarks, etc.) filed on August 25, 2021.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The objection to the specification in the previous office action has been withdrawn in light of the amendment to the specification.

Election/Restrictions
Claims 7 and 8 continue to remain as being withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 6, 2021.

Response to Arguments
Applicants’ arguments with respect to Claim 1 [pages 9 to 12 of submission] have been fully considered, but are now moot because the new grounds of rejections do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 10, 11, 12, 13, 15, 16, 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claim 2, the phrase of “the clamping member” (at line 8) lacks positive antecedent basis.  Also, what is the phrase referring to, “a clamp” (line 6), or “a clamping mechanism” (line 12 of Claim 1)?  For purposes of interpretation below, it is assumed the phrase is referring to “clamping mechanism”.
In Claim 3, the phrase of “the other principal surface” (line 4) lacks positive antecedent basis.

Claim Rejections - 35 USC § 102
Claims 1 through 3, 5, 6, 9, 12, 13, 15, 16, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 4,952,113 to Fujioka (hereinafter “Fujioka”).
Claim 1:  Fujioka discloses a component supply device (Fig. 1) including a main body (e.g. 11) provided with an introducing region (e.g. location of 12) into which a component supply tape (e.g. 5) holding components (e.g. 4) is introduced, and configured to supply the components to a component supply position (e.g. 3) by sending the component supply tape introduced into the main body via the introducing region in a longitudinal direction of the component supply tape, the device comprising:
a rear sender (e.g. 10) and a front sender (e.g. 31) provided along the longitudinal direction of the component supply tape with respect to the main body, the rear sender configured to send the component supply tape to the front sender [because of reel 10], the front sender configured to send the component supply tape to the component supply position [because of feed pawl 31, col. 3, lines 43-63];
a tape supporter (e.g. 6 or 8) insertable into the introducing region while supporting the component supply tape (Figs. 1 and 5); and
a clamping mechanism (e.g. 33, 34, 41, 42, in Figs. 1 and 5) configured to sandwich and hold at least a part of a supported part of the component supply tape (e.g. 5) supported by the tape supporter with respect to the tape supporter, such that the component supply tape is introduced into the main body rear sender by inserting the tape supporter into the introducing region with the component supply tape held by the clamping mechanism (e.g. col. 5, lines 10-25).
Claim 2:  Fujioka further discloses the component supply device according to claim 1, wherein:
the tape supporter includes a support (e.g. 9) configured to support one principal surface of the component supply tape (e.g. to hold components on tape 5, col. 3, lines 35-38); and
the clamping mechanism includes: 
a clamp (e.g. 33, 34) configured to press the component supply tape against the support; and 
a switcher (e.g. 41, 43) configured to switchingly hold the component supply tape and release the hold of the component supply tape by moving the clamping mechanism between a clamping position (in Fig. 5) where the clamping mechanism presses and holds the component supply tape against a spring (e.g. 42, in Fig. 1), and an unclamping position where the clamping mechanism is separated from the supporting member to release the hold of the component supply tape (e.g. see curved arrows around 41 and 42 in Fig. 1, col. 5, lines 10+).
Claim 3:  Fujioka further discloses the component supply device according to claim 2, wherein: the tape supporter (e.g. 6 or 8) includes a biasing member (e.g. 36) configured to bias the support in a normal direction [horizontal direction of Fig. 5] to the other principal surface [thickness of 5 in vertical direction of Fig. 5] of the component supply tape. 
Claims 5, 12 and 13:  Fujioka further discloses the component supply device according to claims 1, 2 and 3, comprising:  a mover (e.g. 12) configured to insert and detach the tape supporter into and from the introducing region while coupling the tape supporter to the main body (e.g. col. 3, lines 39-52). 
Claims 6, 15 and 16:  Fujioka further discloses the component supply device according to claim 1, 2 and 3, wherein:  the tape supporter is insertable [Fig. 1, left side of 12] into and detachable [Fig. 1, right side of 12] from the introducing region separately from the main body [to end arrow of 5 near 16, in Fig. 1].
Claims 9, 18 and 19:  Fujioka further discloses a surface mounting machine comprising the component supply device according to claims 1, 2 and 3; and a head (e.g. 2) configured to mount the components supplied from the component supply device on a board (e.g. col. 1, lines 11-15, col. 3, lines 27-30).

Claim Rejections - 35 USC § 103
Claims 4, 10, 11, 14, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fujioka in view of U.S. Publication 2006/0000334 to Vroomans et al (hereinafter “Vroomans”).
Fujioka discloses the claimed component supply device as relied upon above in Claims 1 and 2.  Regarding Claims 14, 17 and 20, Fujioka discloses the features of these claims as well as they correspond to each of Claims 5, 6 and 9, respectively.
Regarding Claims 4, 10 and 11, Fujioka discloses that the tape supporter (e.g. 8) includes a hole (e.g. 7) configured to indicate a leading end position in a longitudinal direction of the supported part supported by the tape supporter.  The hole (7) dictates the leading end position of the tape and tape supporter as the hole (7) is used by the feed pawl (31) to move and feed the tape and tape supporter a predetermined length [index] (e.g. col. 4, lines 15-40).  Fujioka does not use the term of “indexer” or does not suggest that the hole (7) can be an “indexer”.
Vroomans discloses that a hole (compartment) formed as part of a tape that holds a component are used to index positions of the tape to feed or move the tape a predetermined length such that the component is eventually located at a head for mounting of the components (e.g. ¶ [0003]).
Based on this teaching of Vroomans, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that each of the holes (7) in Fujioka can be an “indexer”, since it is used to move or feed the tape and tape supporter a predetermined length along the longitudinal direction to the head for mounting of the component parts.

Conclusion
Applicants’ amendment filed as part of the submission has necessitated the new ground(s) of rejections presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to A. DEXTER TUGBANG whose telephone number is (571)272-4570. The examiner can normally be reached Mon - Fri 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA HAN can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A. DEXTER TUGBANG/Primary Examiner
Art Unit 2896